DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 12/29/2020.
Claims 1, 12, 15, 16, and 19 are amended.
Claims 1-20 are currently pending and have been examined. 



Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 1-20 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,402,894 B2 in view of Peters (US 2016/0217397 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the application is disclosed by claim 1 of patent (US 10,402,894), except the following limitations: determining, by the user device and based on the monitoring, that a user is within a configurable geofence represented as a threshold radius from a service provider location.  However, Peters [Symbol font/0x2D]which like patent ‘894 is related to an automated service request system[Symbol font/0x2D] teaches: a configurable geofence (see “computer system 201 or another connected computer system can automatically check the guest into the hotel upon determining that the guest is within a specified distance from the hotel” in ¶ [0035] of Peters). The “specified distance from the hotel” of Peters constitutes a geofence, as recited in claim 1. Both the geofence and specified distance from the hotel are threshold radii of service provider locations.  The configurable geofence as described in Peters merely specifies the generic geofence of the patent.  Since each individual element and its function are shown in the patent and prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of a 
Claim 2 of the application is disclosed by claim 2 of the patent.  Claim 3 of the application is disclosed by claim 3 in the patent.  Claim 4 of the application is disclosed by claim 4 in the patent.  Claim 5 of the application is disclosed by claim 5 in the patent.  Claim 6 of the application is disclosed by claim 6 in the patent.  Claim 7 of the application is disclosed by claim 7 in the patent.  Claim 8 of the application is disclosed by claim 8 in the patent.  Claim 9 in the application is disclosed by claim 9 in the patent.  Claim 10 of the application is disclosed by claim 10 in the patent.  Claim 11 in the application is disclosed by claim 11 in the patent.
Claim 12 of patent (US 10,402,894) reads on all the limitations of claim 12 of the application, except the following limitations: determine … that a user of the user device is within a configurable geofence represented as a threshold radius distance from a location or facility of a service provider.  However, Peters [Symbol font/0x2D]which like patent ‘894 is related to an automated service request system[Symbol font/0x2D] teaches: a configurable geofence (see “computer system 201 or another connected computer system can automatically check the guest into the hotel upon determining that the guest is within a specified distance from the hotel” in ¶ [0035] of Peters). The “specified distance from the hotel” of Peters constitutes a geofence, as recited in claim 1. Both the geofence and specified distance from the hotel are threshold radii of service provider locations.  The configurable geofence as described in Peters merely specifies the generic geofence of the patent.  Since each individual element and its function are shown in the patent and prior art, albeit 
Claim 13 of the application is disclosed by claim 13 of the patent.  Claim 14 of the application is disclosed by claim 14 in the patent.  Claim 15 of the application is disclosed by claim 15 in the patent.  Claim 17 of the application is disclosed by claim 17 in the patent.  Claim 18 of the application is disclosed by claim 18 in the patent.  Claim 19 of the application is disclosed by claim 10 in the patent.  Claim 20 in the application is disclosed by claim 11 in the patent.
Claim 16 of the application is taught by claims 11 and 16 in the patent except for the following limitations: the user information is stored in a user profile and is based on prior services obtained by the user, and information manually entered by the user.  However, Peters [Symbol font/0x2D]which like patent ‘894 is related to an automated service request system[Symbol font/0x2D] teaches: “User interface 400 can include … a listing of the guest’s previous stays at the hotel or other related hotels, comments from previous stays, etc.  The information provided … can assist the staff in customizing services for the guest” in ¶ [0047]-[0048].  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the user information of patent ‘894 to include the prior services and information manually entered by the user, as taught by Peters. One of ordinary skill in the art before the effective filing date would have been motivated to modify the user information to include the prior services and manual entry of Peters so 

This is a nonstatutory double-patenting rejection.



Claim Rejections - 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Peters (US 2016/0217397 A1) in view of Raphael (US 2016/0316503 A1).
Claim 1, Peters discloses a computer-implemented method comprising: 
monitoring, by a user device, a location of the user device (see “the proximity of an arriving guest to a venue can be monitored using a GPS-enabled module application that executes on the guest’s mobile device” in ¶ [0019]);
 determining, by the user device and based on the monitoring, that a user is within a configurable geofence represented as a threshold radius distance from a service provider location (¶ [0033]-[0034]; see “determining that the guest is within a specified distance from the hotel” in ¶ [0035]); and 
outputting, by the user device, user information to the service provider based on the determining that the user is within the threshold distance of the service provider location based on the user entering within the geofence (see “the hotel will only receive location information for guests that are within the specified distance of the hotel” in ¶ [0038]; ¶ [0039]), 
wherein the user information indicates services to provide to the user by the service provider upon the user's arrival to the service provider location (see “a room for the guest, etc. to allow the staff to customize their services to the guest once the guest arrives” in ¶ [0034]; see “instruct the staff to prepare the room keys so that they can be handed to the guest upon his arrival” in ¶ [0035]; Fig. 5); 
the outputting causes the service provider to receive the user information for serving the user upon the user's arrival to the service provider location (see “Displaying all guests 
the outputting the user information includes linking information regarding multiple users through a computer network and outputting the information regarding multiple users (see “report the location of any guests having reservations that are also within a specified distance of the hotel” in ¶ [0037]; ¶ [0039]), and 
determining that the multiple users are within a threshold proximity via at least one from the group consisting of Bluetooth communication and near field communication (NFC) (see “Upon detecting this Bluetooth signal, the staff computing device can determine that the guest is again within a specified distance (e.g., 600 feet) of the hotel” in ¶ [0042]).
Peters does not disclose:
the linking the information regarding multiple users includes determining that the multiple users are within a threshold proximity of each other via Bluetooth communication.
However, Raphael [Symbol font/0x2D]which like Peters related to determining user proximities[Symbol font/0x2D] teaches:
the linking the information regarding multiple users includes determining that the multiple users are within a threshold proximity of each other via Bluetooth communication (see “The first … and second mobile device 102 utilize the mobile application on their respective devices (102, 104) to communicate with each other while their devices are both within a wireless frequency range including … Bluetooth 105” in ¶ [0038]; ¶ [0043] of Raphael).


Claim 3, the combination of Peters in view of Raphael teaches the method of claim 1.  Peters further discloses:
wherein the user information includes information regarding services previously obtained by the user or information included in a calendar of the user (see “a listing of the guest’s previous stays at the hotel or other related hotels, comments from previous stays” in ¶ [0047]; Fig. 4).

Claim 4, the combination of Peters in view of Raphael teaches the method of claim 1.  Peters further discloses:
wherein a solutions integrator at least one of creates, maintains, deploys and supports a computing system for receiving the user information (see “present invention can be hosted in a cloud environment” in ¶ [0025]; see “computer systems 102a-102n can include a server that stores reservation and account information of guests” in ¶ [0028]).

Claim 6, the combination of Peters in view of Raphael teaches the method of claim 1.  Peters further discloses:
wherein the user device includes software provided as a service in a cloud environment (see “An example of a distributed system is a cloud of networked servers or server resources” in ¶ [0025]; ¶ [0031]).

Claim 7, the combination of Peters in view of Raphael teaches the method of claim 1.  Peters further discloses:
wherein the monitoring the location of the user device comprises monitoring the location of the user device when a service request application is opened by a user of the user device (see “In some embodiments, the mobile application executing on the guests’ devices can be configured to report GPS coordinates to computer system 201 whenever the application is active” in ¶ [0038]).

Claim 8, the combination of Peters in view of Raphael teaches the method of claim 7.  Peters further discloses:
further comprising receiving an indication that the user is en route to the service provider location via the service request application (see “an application executing on staff computing device can be configured to receive, from computer system 201, the distance information for arriving guests” in ¶ [0039]).

Claim 11, the combination of Peters in view of Raphael teaches the method of claim 7.  Peters does not disclose the following limitation, however Raphael teaches:
wherein the monitoring the location of the user device includes monitoring at least one from the group consisting of the user's calendar and the user's social media information (see “social media APIs” in ¶ [0114]; ¶ [0137]; see “The disclosed technology permits proximity via radio signals the determining factor if users can communicate with one another in the system’s network which itself functions as a social network” in ¶ [0147] of Raphael).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the monitoring of Peters to include the social media information as taught by Raphael.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the monitoring to include the social media information of Raphael in order to provide the ability for users to create special status and/or proximity alters of all and/or specific profile links (e.g., Facebook Friends) and/or individuals who have mutual profile links (Raphael: ¶ [0147]).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters (US 2016/0217397 A1) in view of Raphael (US 2016/0316503 A1), and further in view of Schmidt-Karaca (US 2017/0330299).
Claim 2, the combination of Peters in view of Raphael teaches the method of claim 1.  The combination of Peters in view of Raphael does not teach, further comprising: 
receiving a suggested service list based on outputting the user information to the service provider; 
displaying the suggested service list via a user interface (UI) of the user device; 
receiving user selections, via the UI, to accept or deny services in the suggested service list; and 
outputting the user selections for desired services to the service provider.
However, Schmidt-Karaca [Symbol font/0x2D]which like Peters is relates to determining appropriate services for users in an online environment[Symbol font/0x2D] teaches:
receiving a suggested service list based on outputting the user information to the service provider (¶ [0036]; ¶ [0038] of Schmidt-Karaca); 
displaying the suggested service list via a user interface (UI) of the user device (¶ [0036] of Schmidt-Karaca); 
receiving user selections, via the UI, to accept or deny services in the suggested service list (¶ [0032]; ¶ [0070] of Schmidt-Karaca); and 
outputting the user selections for desired services to the service provider (¶ [0080]; ¶ [0089] of Schmidt-Karaca).
.



Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters (US 2016/0217397 A1) in view of Raphael (US 2016/0316503 A1), and further in view of Sunyich (US 2003/0149576 A1).
Claim 5, the combination of Peter in view of Raphael teaches the method of claim 1. The combination of Peter in view of Raphael does not teach:
wherein the steps of claim 1 are provided by a solutions integrator on a subscription, advertising, and/or fee basis.
However, Sunyich [Symbol font/0x2D]which like Peter relates to transmitting hotel guest preferences[Symbol font/0x2D] teaches:
wherein the steps of claim 1 are provided by a solutions integrator on a subscription, advertising, and/or fee basis (¶ [0021] of Sunyich, i.e., charged a small access fee).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of the combination of Peter in view of Raphael to incorporate the cost for using a solutions integrator of Sunyich. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Peter in view of Raphael so that the solutions integrator (third party administrator) could profit from hotels downloading the customer profiles provided through the preferences database (Sunyich: para 0021).



Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters (US 2016/0217397 A1) in view of Raphael (US 2016/0316503 A1), and further in view of Pellow (US 2016/0223339 A1).
Claim 9, the combination of Peters in view of Raphael teaches the method of claim 8.  The combination of Peters in view of Raphael does not teach receiving an indication an address of the service provider via the user interface.  However, Pellow [Symbol font/0x2D]which like Peters relates to monitoring the locations of a user[Symbol font/0x2D] teaches:
wherein receiving the indication that the user is en route to the service provider location comprises receiving an address of the service provider location via a user interface of the user device (see “the user or customer can choose their store location/address” in ¶ [0063] of Pellow).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the indication that the user is en route of Peters in view of Raphael to include the service provider address as taught by Pellow.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the indication to include the service provider address of Pellow in case the user wants to access a retail store different from the location the mobile device is providing or if the mobile device is not returning a store location (Pellow: ¶ [0063]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters (US 2016/0217397 A1) in view of Raphael (US 2016/0316503 A1), and further in view of Taniguchi (US 2018/0247382 A1).
Claim 10, the combination of Peters in view of Raphael teaches the method of claim 7.  The combination of Peters in view of Raphael does not teach:
wherein the service request application begins monitoring the location of the user device at a threshold time before the user leaves for the service provider location.
However, Taniguchi [Symbol font/0x2D]which like Peters relates to user location and arrival information[Symbol font/0x2D] teaches:
wherein the service request application begins monitoring the location of the user device at a threshold time before the user leaves for the service provider location (see “the position information may be captured x hours before each event” in ¶ [0184] of Taniguchi).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the monitoring of Peters in view of Raphael to include the monitoring a threshold time before the user leaves, as taught by Taniguchi.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the monitoring to include the threshold time before the user leaves of Taniguchi in order to allow the manager to grasp in advance whether the traveler can arrive at an event time on schedule (Taniguchi: ¶ [0184]).


Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters (US 2016/0217397 A1) in view of Zises (US 2015/0242911 A1).
Claim 12, Peters discloses a computer program product for providing a service to a user upon the user's arrival to a service provider location the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a user device to cause the user device to: 
monitor a location of the user device (see “the proximity of an arriving guest to a venue can be monitored using a GPS-enabled module application that executes on the guest’s mobile device” in ¶ [0019]); 
determine, based on the monitoring, that a user of the user device is within a configurable geofence represented as a threshold radius from a location or facility of a service provider as the user is en route to the location or facility service provider (see “pending arrival” in ¶ [0033]-[0034]; see “determining that the guest is within a specified distance from the hotel” in ¶ [0035]); and 
output user information to the service provider based on the user entering within a geofence (¶¶ [0034]-[0035]; see “the hotel will only receive location information for guests that are within the specified distance of the hotel” in ¶ [0038]; ¶ [0039]),
wherein the user information indicates services to provide to the user by the service provider upon the user's arrival to the location or facility of the service provider (see “a room for the guest, etc. to allow the staff to customize their services to the guest once the guest arrives” in ¶ [0034]; see “instruct the staff to prepare the room keys so that they can be handed to the guest upon his arrival” in ¶ [0035]; Fig. 5), 
the outputting causes the service provider to receive the user information and generate a service list based on the user information (¶ [0034]; see “display instructions to the staff which may also be received directly from the guest” in ¶ [0047]-[0048]; Fig. 5);
the outputting the user information includes linking information regarding multiple users through a computer network and outputting the information regarding multiple users (see “report the location of any guests having reservations that are also within a specified distance of the hotel” in ¶ [0037]; ¶ [0039]), and 
determining that the multiple users are within a threshold proximity (see “Upon detecting this Bluetooth signal, the staff computing device can determine that the guest is again within a specified distance (e.g., 600 feet) of the hotel” in ¶ [0042]).
Peters does not disclose:
the linking the information regarding multiple users includes determining that the multiple users are within a threshold proximity of each other via near field communication (NFC).
However, Zises [Symbol font/0x2D]which like Peters related to determining user location information and facilitating remote check-ins[Symbol font/0x2D] teaches:
the linking the information regarding multiple users includes determining that the multiple users are within a threshold proximity of each other via near field communication (NFC)(see “near field communication” in  ¶ [0067]; see “a group (or a potential group) may be identified based, in part, on the times and/or locations at which two or more of the plurality of users arrives at the location.  For example, two or more users may … enter the location through a common doorway” in ¶ [0069] of Zises).


Claim 13, the combination of Peters in view of Zises teaches the computer program product of claim 12.  Peters further discloses, wherein the program instructions further cause the user device to: 
determine that the user is within a threshold distance of the location or facility of the service provider (see “determining that the guest is within a specified distance from the hotel” in ¶ [0035]), 
wherein the outputting the user information to the service provider is further based on determining that the user is within the threshold distance of the location or facility of the service provider (¶ [0034]-[0035]; ¶ [0039]).


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters (US 2016/0217397 A1) in view of Zises (US 2015/0242911 A1), and further in view of Fliess (US 2014/020749 A1).
Claim 14, the combination of Peters in view of Zises teaches the computer program product of claim 12.  The combination of Peters in view of Zises does not disclose a threshold arrival time.  However, Fliess [Symbol font/0x2D]which like Peters is directed to checking in hotel users online[Symbol font/0x2D] teaches:
wherein the program instructions further cause the user device to determine that the user is within a threshold arrival time of the location or facility of the service provider (see “a geo-fence may be time-based” in ¶ [0083]-[0084]), 
wherein outputting the user information to the service provider is further based on determining that the user is within a threshold arrival time of the location or facility of the service provider (see “send an alert” in ¶ [0084]-[0085]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the computer program product of Peters in view of Zises to include the threshold arrival time as taught by Fliess.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the computer program product to include the threshold arrival time of Fliess so that hotel staff can make preparations before the confirmed guest arrives in order to best serve the confirmed guest (Fliess: ¶ [0088]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters (US 2016/0217397 A1) in view of Zises (US 2015/0242911 A1), and further in view of Blatstein (US 2009/0281903 A1).
Claim 15, the combination of Peters in view of Zises teaches the computer program product of claim 12.  Peters further discloses, wherein the user information includes: 
user name (see “name of the guest” in ¶ [0034]); user contact information (see “Email Address” in Fig. 4); user health information (see “Allergic to Strawberries” in Fig. 4); and services requested by the user (see “a room for the guest” in ¶ [0034]).
The combination of Peters in view of Zises does not teach wherein the user information includes user luggage information.  However, Blatstein [Symbol font/0x2D]which like Peters is directed to customer service in travel contexts[Symbol font/0x2D] teaches:
user information including user luggage information (see “checking luggage” in ¶ [0062] of Blatstein).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include in the user information of Peters in view of Zises user luggage information as taught by Blatstein.  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters (US 2016/0217397 A1) in view of Zises (US 2015/0242911 A1), and further in view of  Raphael (US 2016/0316503 A1) and Menendez (US 2010/0106623 A1).
Claim 16, the combination of Peters in view of Zises teaches the computer program product of claim 12.  Peters further discloses wherein:
the user information is stored in a user profile and is based on prior services obtained by the user, and information manually entered by the user (see “User interface 400 can include … a listing of the guest’s previous stays at the hotel or other related hotels, comments from previous stays, etc.  The information provided … can assist the staff in customizing services for the guest” in ¶ [0047]-[0048]), and
the services to provide to the user include:
an accompaniment service (see “Please meet Guest A at the front entrance and accompany him to his suite” in Fig. 5).
The combination of Peters in view of Zises does teach the following limitation, however Raphael [Symbol font/0x2D]which like Peters related to determining user proximities[Symbol font/0x2D] further teaches:
the user information is stored in a user profile and is based on … public information from a user’s social media account (¶ [0028]; see “The Nearby User display shows a users profile picture, User Name and also identifies if the user is a social network link” in ¶ [0152] of Raphael).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the computer program product of Peters in view of Zises to include the public information from a user’s social media account as taught by Raphael.  One of ordinary skill in the art before the effective filing date would have been motivated to modify 
The combination of Peters in view of Zises, and further in view of Raphael does not teach:
the services to provide to the user include:… a child assistance service.
However, Menendez [Symbol font/0x2D]which like Peters is related to services to consumers[Symbol font/0x2D] teaches:
the services to provide to the user include:… a child assistance service (see “stored user profile information includes a rental preference for a child safety seat” in ¶ [0107] of Menendez).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the services of Peters in view of Zises, and further in view of Raphael to include the child assistance service as taught by Menendez.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the services to include the child assistance service of Menendez in order to aid  in the entry of reservation-related information for the online reservation (Menendez: ¶ [0106]). 



Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters (US 2016/0217397 A1) in view of Zises (US 2015/0242911 A1) and further in view of Schmidt-Karaca (US 2017/0330299).
Claim 17, the combination of Peters in view of Zises teaches the computer program product of claim 12.  The combination of Peters in view of Zises does not teach, further comprising: 
receive a suggested service list based on outputting the user information to the service provider; 
display the suggested service list via a user interface (UI) of the user device; 
receiving user selections, via the UI, to accept or deny services in the suggested service list; and 
output the user selections for desired services to the service provider.
However, Schmidt-Karaca [Symbol font/0x2D]which like Peters is relates to determining appropriate services for users in an online environment[Symbol font/0x2D] teaches:
receive a suggested service list based on outputting the user information to the service provider (¶ [0036]; ¶ [0038] of Schmidt-Karaca); 
display the suggested service list via a user interface (UI) of the user device (¶ [0036] of Schmidt-Karaca); 
receive user selections, via the UI, to accept or deny services in the suggested service list (¶ [0032]; ¶ [0070] of Schmidt-Karaca); and 
output the user selections for desired services to the service provider (¶ [0080]; ¶ [0089] of Schmidt-Karaca).
.


Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters (US 2016/0217397 A1) in view of Zises (US 2015/0242911 A1), and further in view of Raphael (US 2016/0316503 A1).
Claim 18, the combination of Peters in view of Zises teaches the computer program product of claim 12.   The combination of Peters in view of Zises does not disclose the following limitation, however Raphael [Symbol font/0x2D]which like Peters is directed to proximity based mobile communication[Symbol font/0x2D] teaches:
the linking the information regarding multiple users includes receiving user input that the multiple users are associated with each other (see “the user may wish to select members of the user’s university, members of the user’s social group or another classification” in ¶ [0112] of Raphael).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the linking of Peters in view of Zises to include the user input that the multiple users are associated with each other as taught by Raphael.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the linking to include the user input of Raphael because there is a need to provide a way of establishing wireless communication based at least in part on proximity of users to each other (Raphael: ¶ [0007]).


Claim 20, the combination of Peters in view of Zises teaches the computer program product of claim 12.  The combination of Peters in view of Zises does not disclose the following limitation, however Raphael [Symbol font/0x2D]which like Peters is directed to proximity based mobile communication[Symbol font/0x2D] teaches:
wherein the monitoring the location of the user device includes monitoring at least one from the group consisting of the user's calendar and the user's social media information (see “social media APIs” in ¶ [0114]; ¶ [0137]; see “The disclosed technology permits proximity via radio signals the determining factor if users can communicate with one another in the system’s network which itself functions as a social network” in ¶ [0147] of Raphael).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the monitoring of Peters to include the social media information as taught by Raphael.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the monitoring to include the social media information of Raphael in order to provide the ability for users to create special status and/or proximity alters of all and/or specific profile links (e.g., Facebook Friends) and/or individuals who have mutual profile links (Raphael: ¶ [0147]).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters (US 2016/0217397 A1) in view of Zises (US 2015/0242911 A1), and further in view of Taniguchi (US 2018/0247382 A1).
Claim 19, the combination of Peters in view of Zises teaches the computer program product of claim 12.  The combination of Peters in view of Zises does not teach:
wherein the service request application begins monitoring the location of the user device at a threshold time before the user leaves for the service provider location.
However, Taniguchi [Symbol font/0x2D]which like Peters relates to user location and arrival information[Symbol font/0x2D] teaches:
wherein the service request application begins monitoring the location of the user device at a threshold time before the user leaves for the service provider location (see “the position information may be captured x hours before each event” in ¶ [0184] of Taniguchi).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the monitoring of Peters in view of Zises to include the monitoring a threshold time before the user leaves, as taught by Taniguchi.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the monitoring to include the threshold time before the user leaves of Taniguchi in order to allow the manager to grasp in advance whether the traveler can arrive at an event time on schedule (Taniguchi: ¶ [0184]).


Response to Arguments
Applicant’s arguments filed 12/29/2020, with respect to the non-statutory double patenting rejection of claims 1-20, have been fully considered but they are not persuasive.  With regards to claim 1, the applicant argues that the amended limitations: "determine, based on the monitoring, that a user of the user device is within a configurable geofence represented as a threshold radius distance from a location or facility of a service provider as the user is en route to the location or facility of the service provider" and "output user information to the service provider based on the user entering within the geofence" are not recited in the claims of the ‘894 patent, thus the ‘894 patent cannot support a double patenting rejection.
	Examiner respectfully disagrees. The double patenting rejection above is based on an obviousness analysis.  As found in MPEP 804.II.B.2:
A nonstatutory double patenting rejection, if not based on an anticipation rationale or an "unjustified timewise extension" rationale, is "analogous to [a failure to meet] the nonobviousness requirement of 35 U.S.C. 103" except that the patent disclosure principally underlying the double patenting rejection is not considered prior art. In re Braithwaite, 379 F.2d 594, 154 USPQ 29 (CCPA 1967). Even though the specification of the applied patent or copending application is not technically considered to be prior art, it may still be used to interpret the applied claims. See paragraph II.B.2.a, below. The analysis employed with regard to nonstatutory double patenting is "similar to, but not necessarily the same as that undertaken under 35 USC § 103. 

Similar to a 103 analysis, the obviousness analysis for the nonstatutory double patenting rejection of claim 1 relies on the claims of the ‘894 patent in view of an additional reference, Peters ((US 2016/0217397 A1).   As further explained in MPEP 804.II.B.2:
Any nonstatutory double patenting rejection made under the obviousness analysis should make clear: 
(A) The differences between the inventions defined by the conflicting claims — a claim in the patent compared to a claim in the application; and 
(B) The reasons why a person of ordinary skill in the art would conclude that the invention defined in the claim at issue would have been an obvious variation of the invention defined in a claim in the patent. 

a configurable geofence. However, claim 1 of the ‘894 does recite “determining, by the user device and based on the monitoring, that a user is within a threshold distance or a threshold arrival time of a service provider location” (lines 3-6), which reads on a geofence.  The ‘894 patent does not disclose the geofence being configurable, however Peters teaches determining a guest to be “computer system 201 … can automatically check the guest into the hotel upon determining that the guest is within a specified distance from the hotel” in paragraph [0035].  The Examiner is interpreting specified to mean “to name or state explicitly or in detail” (Merriam-Webster, specify); and configurable to mean “[able] to set up for operation especially in a particular way” (Merriam-Webster, configure). Consequently, the geofence of the ‘894 patent in view of the specified or chosen distance of Peters, reads the configurable geofence as recited in the present application.  As explained in the rejection above, one of ordinary skill in the art would have concluded it was obvious to combine the configurable geofence of Peters with the geofence defined in claim of patent ‘894 so that staff can be better prepared for the guest’s arrival to provide customized services (Peters: ¶[0047]).  Therefore, requirements (A) and (B) of a nonstatutory double patenting rejection made under the obviousness analysis have been met and the rejection of claim 1 is maintained.
	As explained in the rejection above, the geofence recited in the amended limitation, "output user information to the service provider based on the user entering within the geofence", is also taught by claim 1 of the ‘894 patent in view of Peters.  For example, claim 1 of the patent further recites “outputting … user information to the service provider based on the determining that the user is within the threshold distance … of a service provider location” (lines 7-10), which teaches .

Applicant’s arguments filed 12/29/2020, with respect to 35 USC § 103, have been fully considered but they are not persuasive.  With regards to claim 1, the applicant argues that the combination of Peters (US 2016/0217397 A1) and Raphael (US 2016/0316503 A1) does not teach 1) “determining, by the user device and based on the monitoring, that a user is within a configurable geofence represented as a threshold radius distance from a service provider location”; and 2) “outputting, by the user device, user information to the service provider based on the determining that the user is within a threshold distance of the service provider location based on the user entering within the geofence”.
In response to arguments 1 and 2, the Examiner respectfully disagrees. Applicant argues Peters does not teach the claimed limitation because Peters is completely silent with respect to a geofence. However, a geofence is understood to be a defined perimeter surrounding an area of interest.  Paragraph [0035] of Peters states:
In some embodiments, computer system 201 or another connected computer system can automatically check the guest into the hotel upon determining that the guest is within a specified distance from the hotel. In this way, once the guest arrives, he can be directed to his room without having to check in. For example, if the hotel employs room keys, computer system 201 can automatically check the user in and instruct the staff to prepare the room keys so that they can be handed to the guest upon his arrival.

The specified distance from the hotel, as taught by Peters, defines the radius from the hotel and thereby constitutes a geofence.  Examiner also notes Peters is concerned with a guest’s distance from the hotel, specifically, and not merely a guest location independent of the venue as 
	Therefore the Examiner is maintaining the 103 rejection of claim 1 and dependent claims 2-11.
	With regards to independent claim 12, Applicant argues claim 12 is allowable for reasons similar to those presented in response to the rejection of claim 1.  As explained above, the Examiner in maintaining the 103 rejection of claim 1 under Peters in view of Raphael.  Similarly, claim 12 [Symbol font/0x2D]and dependent claims 13-20[Symbol font/0x2D] remain rejected for at least the reasons presented above.
Applicant’s arguments filed 12/29/2020, with respect to 35 USC § 103 and claim 16, have been fully considered are moot under new grounds of rejection relying on  Menendez (US 2010/0106623 A1) to teach a child assistance service, as explained in the rejection above.  Therefore, claim 16 remains rejected.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
AthulruTlrumala (US 10,325,102 B2) teaches checking in a person with an associated mobile device at a site.
NPL Ref U (McMahan) describes the relation between anticipated service quality expectations and the subsequent tenure of the customer with the retail service provider.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305.  The examiner can normally be reached on M-F 8:30-5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.G.W./            Examiner, Art Unit 3625                                                                                                                                                                                            
/RESHA DESAI/Primary Examiner, Art Unit 3625